PER CURIAM:
Miachel H. Hicks appeals the district court’s order adopting the recommendation of the magistrate judge and dismissing his civil action without prejudice for failure to prosecute. On appeal, we confine our review to the issues raised in the Appellant’s brief. See 4th Cir. R. 34(b). Because Hicks’ informal brief does not challenge the basis for the district court’s disposition, Hicks has forfeited appellate review of the court’s order. Accordingly, we affirm the district court’s judgment. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.